       Case 1:19-cr-00222-ESH Document 1 Filed 06/27/19 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUⅣ IBIA


UNITED STATES OF APIERICA                            No.19‐ CR‐

                                                     VIOLAT10NS:
               V.                                    18U.S.C.§ 1001
                                                     (F31se Stntements);
                                                     22D.C.Code§ §3221(b),3222(b)(1)
                                                     (SeCOnd Degree Felomy Fraud)

RONDA M.YOUNC,

               Defendant.


                                        INT'ORMATTON

       The United States Attomey hereby informs the Court:

                                           Introduction

       l.      At all times relevant to this Information, Ronda M. Young ("defendant") was a

federal govemment employee with the Dcpartrnent of Homeland Security, Customs        & Border

Protection ("CBP"). CBP employed defendant as a Management        & Program Analyst. a Grade

13, Step 6 position,   with annual compcnsation of $l13,t32. To obtain employment with CBP in

2008, defendant was subjected to a general background security investigation, which included a

review of her credit history and finances. Defendant also was subject to periodic reinvestigation

to determine her suitability for continued federal employment. The reinvestigation included a

review ofdefendant's crcdit history and finances. CBP conducted a reinvestigation ofdefendant

in June 2013, and her most recent reinvestigation commenced in March 2018. However, the

current reinvestigation remains incomplete and open because defendant resigred from CBp on or

about September 13, 2018, to take a position with the united states veteran's Administration.
        Case 1:19-cr-00222-ESH Document 1 Filed 06/27/19 Page 2 of 5




        2.      At all time relevant to this lnformation, the following were financial institutions

with deposits insured by the Federal Deposit Insurance Corporation: JP Morgan Chase, Barclay's

Bank of Delaware, Wells Fargo Bank; and FedChoice Federal Credit Union ("FCFCU") was a

financial institution with deposits insured by the National Crcdit Union Share lnsurance Fund

(collectively referred to as "financial institutions').

        3.      Betrveen in or about 2010 and 2015, defendant applied for and obtained credit

ftom the financial institutions. Defendant used the available credit through on or about 20 1 7, to

pay for domcstic and intemational travel for hcrsclf and occasionally for her mother, to Jamaica,

Italy, Turkey, Mexico, Dominican Republic, Bermuda and the Bahamas. Defendant also used

the available crcdit to purchase items while traveling overseas. Furthermore, defendant used the

credit to, among other things, join the CBP Trusted Traveler/Global Entry program and to

purchase fumiture. The total oustanding debt for these purchases, collectively, is $34,664.88.

        4.      Financial institutions may charge-off loan indebtedness ifthe account holder is a

victim of identity theft, reports the alleged identity theft to law enforcement, files an affidavit

stating the circumstances ofthe identity theft, disavows the debls under penalty ofpossible

criminal prosecution, and agrees to assist with the investigation ofthe purported fraud.


                                             Count One
                                          Frlse St tements

       5.       Paragraphs lthrough 4 are incorporated by reference as     if   set   fo(h in full   herein.

       6.       In March 2018. CBP, commenced a background reinvestigation for defendant

conceming her suitability for continued federal ernployment. That background reinvestigation

included a review ofdefendant's qedit history and finances.

       7.      Defendant was informed that making false statements to the inyestigato$

conducting the background reinvestigation could be a criminal act that violated l g         u.s.c. $ 1o0l .
           Case 1:19-cr-00222-ESH Document 1 Filed 06/27/19 Page 3 of 5




           8.    On March E, 2018, investigators asked defendant to explain several charged-off

financial accounts appearing on her credit report. Defendant stated that she paid the accounts

and that the delinqucncy r€sulted   fiom losing a tenant in a rental property. Defendant agreed to

provide the investigators with documentation reflecting that the accounts had been paid.

           9.    On March 28, 2019, investigaton asked defcndant for the documcntation

demonstrating that the chsrged-offaccounts had been paid. Defendant did not produce any

documentation. lnstead, defendant said that she had misspoken at the prior interview and that in

fact, the charged offaccounts were not hers. Specifically, defendant told the investigaton that

she had been a   victim of identity theft   as a rcsult   of the June 2016 data breach at the Office of

Personnel Managernent. Defendant further stated that she filed disputes concerning the charged-

off accounts and that the accounts should have been removed from her credit report.

       10.       Defendant knew that the statements she made to the investigators conceming the

charged-off financial accounts were false,

       I   l.    Defendant knew that thc debts r€Ilected in the charged-off accounts did not result

from identity theft related to the June 2016 data breach at the Office of Personnel Management.

       12.       Defendant knew that the debts were not caused by identity theft because

defendant applied for, obtained and used the credit for personal expcnses and then defaulted on

the debts.

       13.       Further, defendant knew that she falsely claimed identity theft to cause the

financial institutions to charge-ofr those legitimate debts.

       14.       Defendant knew tbat her financial profile was a material aspect ofher background

reinvestigation. Defendant falsely claimed ifentity theff to cause the financial institutions to
        Case 1:19-cr-00222-ESH Document 1 Filed 06/27/19 Page 4 of 5




charge-offthe debts and rcmove them from her credit history to improve her credit profile in

anticipation of the background reinvestigation.

                (Frlse Statements, in violrtion of l8 United States Code, Section 1001).


                                           Count Two
                                   Freud in the Second Degree

        15.     Paragraphs lthrough 4 are incorporated by reference as       if   set forth in   full herein.

        16.     Between on or about April 201 7, and March 2018, in the District of Columbia and

elsewhere, the defendant, Ronda M. Young, engaged in a scheme and systematic course                  of

conduct with intent to defraud the financial institutions identified in the table set forth below,         of

S1,000 or   mott of property, that is money, and to obtain property by means of a false or

fraudulent pretense, rcprcsentation, and promise, that is the discharge of lawfully incurred debts,

of a value of S1,000 or more belonging to the Iinancial institutions.


     Financial Institution             Approximate Date of               Amount Chrrged-Off
                                           Charse-Off
 JP Morgan Chase                   June 2018                         S7,323.82

 Barclay's Bank                    November 2017                     S6,138.74

 Wells Fargo                       September 2017                    Sl,743.02

 Fed Choice Federal Credit         December 2017                     S5,660.63
 Union-5581

 Fed Choice Federal Credit         August 2017                       S13,798.67
 Union-0805



        17.     Specifically, defendant submitted a Complaint and Affrdavit in which defendant

alleged falsely that she was the victim of identity theft because of a federal data breach; and that

she had not incurred any debts to the above-listed financial institutions.
        Case 1:19-cr-00222-ESH Document 1 Filed 06/27/19 Page 5 of 5




        lE.      It was the goal of defendant's scheme to evade the payment ofthe lawfully

incurrcd debts, to causc the financial institutions to cease efforts to collect the debts, and to cause

the discharge   ofthe debts in the ag,gregate amount of534.664.88.

        19.      It was a further goal of defendant's scheme to cause the removal of the lawful

debts from her credit history, thereby improving her credit worthiness and her credit profile in

anticipation ofthe 2018 background reinvestigation for her continued federal employment.


 (Second Degree Felony Freud $1,0fi1 or More, in violetion of Title 22, D.C. Code, Sections
                                        3221(b),3222(bXl)).

                                               Respecmし 1ly submitt颯

                                               JESSIE K LIU
                                               Uited States Attomey
                                               For dle Dis面 ct ofColumbia




                                                         A

                                               D.C. Bar No. 437960
                                               United States Attomey's Office
                                               For the Dstrict of Columbia
                                               555 Fourth Street, N.W, Room 5229
                                               Washington, D.C. 20530
                                               (2O2)2s2-7284
                                               Deni se. Simmonds@usdoj.gov
